                          Case 02-83138           Doc 8877    Filed 01/12/21      Page 1 of 1
Form 161

                                 UNITED STATES BANKRUPTCY COURT
                                             Middle District of North Carolina
                                                101 S. Edgeworth Street
                                                 Greensboro, NC 27401

                                                                                  Bankruptcy Case No.: 02−83138
IN THE MATTER OF:
E−Z Serve Convenience Stores, Inc.   76−0257684
1824 Hillandale Road
Durham, NC 27705

   Debtor(s)



TO THE DEBTOR AND ALL OTHER PARTIES IN INTEREST:

Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if
you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

TAKE NOTICE THAT the following request has been made with the Court:

Application for Payment of Unclaimed Funds by David H. Munroe, Claimant, Requesting Payment of Unclaimed
Funds in the amount of $2,615.12.


TAKE FURTHER NOTICE THAT any interested party who has objections to the request MUST FILE A WRITTEN
OBJECTION on or before 2/4/21 with the movant and with the U.S. Bankruptcy Court at the following address:

P.O. Box 26100
Greensboro, NC 27420−6100

If no objections are filed within said time period, the Court will consider this motion without a hearing. If objections
are timely filed, a telephonic hearing on the motion will be held on 2/25/21 at 02:00 PM


In the event a hearing is to be held, to participate in the hearing, parties are instructed to dial
877−873−8017; Access Code: 9674126 when prompted to do so.



Dated: 1/12/21                                                                    OFFICE OF THE CLERK/drm
